Citation Nr: 0825778	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The DRO 
hearing was scheduled and subsequently held in January 2006 
at the St. Petersburg RO.  The appellant testified at that 
time and the hearing transcript is of record.  The appellant 
requested a Travel Board hearing in connection with the 
current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in May 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for patellofemoral pain syndrome of the 
right knee and an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee.

The most recent VA examination evaluating the veteran's knees 
was performed in April 2007.  Subsequently, the veteran 
reported in his testimony at a Board hearing in May 2008 that 
his knee disabilities had increased in severity since the 
April 2007 examination.  The veteran submitted statements of 
his work supervisor and a friend indicating that his knee 
conditions had become more severe and were impacting his 
employment and daily life.  The veteran's statements, as well 
as the statements of his supervisor and friend reveal that a 
material change in the condition of the veteran's right and 
left knee disabilities has occurred.  As such, the Board has 
no discretion and must remand this matter to afford the 
veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his right and left knee disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from May 21, 2008, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical treatment 
records pertaining to the veteran that 
are dated from May 21, 2008, to the 
present.  Obtain any other evidence that 
is identified by the veteran as relevant 
during the course of the remand provided 
that any necessary authorization forms 
are completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right and left knee disabilities.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's right and left knee 
disabilities, and include a discussion as 
to whether the veteran experiences 
recurrent subluxation or lateral 
instability related to the service 
connected condition and, if so, whether 
it is slight, moderate or severe in 
degree.  The examiner should report the 
ranges of flexion and extension.  The 
examiner should also state whether the 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination or pain on movement.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





